DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,794,041 to Daniels.
	Daniels discloses a device (1) for securing a deadbolt lock (10, 11) having an interior face plate (10) and a lever (11) movable between a locked position and an unlocked position, the device comprising, in combination: a base member (4) configured to be secured to the interior face plate; a lock member (6) pivotably secured to the base member so that the lock member pivots between an open position and a closed position (via 8 and 204); and wherein the lock member is configured to prevent movement of the lever from the locked position to the unlocked 
	Daniels also discloses a releasable clasp (7 and 104) selectively securing the lock member to the base member when the lock member is in the closed position, as in claim 2, and the lock member and the base member are pivotably secured together in a clam shell manner (figures 3 and 4), as in claim 3, as well as the lock member and the base member are pivotably secured together by a horizontally extending pivot pin (8), as in claim 4, wherein the pivot pin is located at a bottom portion of the base member and a bottom portion of the lock member (depending on the installation orientation; the pivot is on the same side of the base member and lock member; figures 3 and 4), as in claim 5, further comprising a releasable clasp (7 and 104) located at a top portion of the base member and a top portion of the lock member and selectively securing the lock member to the base member when the lock member is in the closed position (column 4, lines 28-50), as in claim 6.
	Daniels further discloses the lock member is configured to encircle the lever when the lock member is in the locked position (figure 4), as in claim 7, and the base member and the lock member each comprise plastic (column 3, lines 7-11), as in claim 8, as well as the base member is provided with fastener openings (cutout in 206) configured to receive mechanical fasteners to secure the base member to the interior face plate (figures 1 and 2), as in claim 9, wherein the base member and the lock member each comprise plastic (column 3, lines 7-11), as in claim 17.



	Daniels also discloses the security device further comprises a releasable clasp (7 and 104) selectively securing the lock member to the base member when the lock member is in the closed position, as in claim 11, and the lock member and the base member are pivotably secured together in a clam shell manner (figures 3 and 4), as in claim 12, further comprising the lock member and the base member are pivotably secured together by a horizontally extending pivot pin (8), as in claim 13, wherein the pivot pin is located at a bottom portion of the base member and a bottom portion of the lock member (depending on the installation orientation; the pivot is on the same side of the base member and lock member; figures 3 and 4), as in claim 14, and where the security device further comprises a releasable clasp (7 and 104) located at a top portion of the base member and a top portion of the lock member and selectively securing the lock member to the base member when the lock member is in the closed position (column 4, lines 28-50), as in claim 15. 



Daniels additionally discloses a method for securing a deadbolt lock (10, 11) having an interior face plate (10) and a lever (11) movable between locked and unlocked positions, the method comprising the steps of: obtaining a security device including: a base member (4) secured to the deadbolt lock; a lock member (6) pivotably secured to the base member so that the lock member pivots between an open position and a closed position (via 8 and 204); and wherein the lock member is configured to prevent movement of the lever from the locked position to the unlocked position when the lock member is in the closed position and to permit movement of the lever from the locked position to the unlocked position when the lock member is in the open position (figures 3 and 4; column 5, lines 25-50); pivoting the lock member from the open position to the closed position when the lever is in the locked position to prevent movement of the lever from the locked position to the unlocked position (figures 4; column 5, lines 36-50); and pivoting the lock member from the closed position to the open position to permit movement of the lever from the locked position to the unlocked position (figures 3; column 5, lines 25-35), as in claim 19.
Daniels also discloses the base member is secured to the interior face plate by mechanical fasteners (13) securing the interior face plate (figure 2), as in claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to deadbolt locking systems:


U.S. Patent Number 7,918,116 to Quach; U.S. Patent Number 7,418,847 to Kosi; U.S. Patent Number 5,950,465 to Schultz et al.; U.S. Patent Number 5,651,279 to Berton et al.; U.S. Patent Number 5,369,971 to Sheppard; U.S. Patent Number 5,313,812 to Eklund et al.; U.S. Patent Number 3,423,974 to Bernsley; U.S. Design Patent Number D933,452 to Wesley; U.S. Patent Application Publication Number 2020/0347639 to Mano; U.S. Patent Application Publication Number 2009/0013739 to Vyskocil, Jr.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        Art Unit 3675



CJB /cb/
October 20, 2021